Case 7:19-cr-00160 Document 50 Filed on 10/04/19 in TXSD_ Page 1 of 2
(

Un i

isp creo

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS OCT 04 2019
McALLEN DIVISION
David J. Bradley, Cler':

UNITED STATES OF AMERICA §
. §

v. § Criminal No. M-19-0160

8 \
§

LUIS LOPEZ

NOTICE OF PLEA AGREEMENT
COMES NOW the United States of America, hereinafter referred to as "the Government,"
by and through its United States Attorney for the Southern District of Texas and its Assistant
United States Attorney assigned to this matter, and would respectfully show the Court that the
Government and the Defendant have entered into the following plea agreement:
1. Defendant agrees to plead guilty to the Indictment.

2. The Government will recommend:

\

a. that the offense level decrease by 2 levels pursuant to U.S.S.G. § 3E1.1(a)
if the defendant clearly demonstrates acceptance of responsibility.

If the Defendant is not a citizen of the United States of America, a plea of guilty may result
in removal from the United States, denial of citizenship and denial of admission to the United
States in the future. If the Defendant is a naturalized United States citizen, a plea of guilty may
result in denaturalization. |

This document states the complete and only Plea Agreement between the United States of

America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes

all prior understandings, if any, whether written or oral, and cannot be modified other than in

writing and signed by all parties or on the record in Court. No other promises or inducements

have been or will be made to the Defendant in connection with this case, nor have any promises

or threats been made in connection with this plea.
Ma

Case 7:19-cr-00160 Document 50 Filed on 10/04/19’ in TXSD Page 2 of 2

ACKNOWLEDGMENTS:
I have read this agreement and carefully reviewed every part of it with my attorney. IfI |
have difficulty understanding the English language, I have had a person fluent in the Spanish

language interpret this agreement to me.

Date: 0 4 [ Defendant: LU % low

Iam the Defendant's counsel. I have carefully reviewed every part of this agreement with
the Defendant. I certify that this agreement has been translated to my client by a person fluent in

the Spanish language if my client is unable to read or has difficulty understanding the English
language.

dtinsel for Defense

For the United States of America:

RYAN K. PATRICK .
United States Attorney

Bu Wet

ROBERT WELLS, JR.
Assistant United States Attorney

APPROVED BY:

James H Aturgis
Assista#t United States Attorney in Charge

 
 
